IN THE COURT OF APPEALS OF IOWA

                                 No. 15-0925
                             Filed June 15, 2016


IN RE THE MARRIAGE OF DEBORA JO MCCLELLAND
AND PATRICK MICHAEL MCCLELLAND

Upon the Petition of
DEBORA JO MCCLELLAND,
      Petitioner-Appellee,

And Concerning
PATRICK MICHAEL MCCLELLAND,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wright County, Gregg R.

Rosenbladt, Judge.



      Respondent appeals from the decree awarding petitioner spousal support.

AFFIRMED.



      Barbara J. Westphal, Belmond, for appellant.

      Alesha M. Sigmeth Roberts of Sigmeth Roberts Law, P.L.C., Clarion, for

appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Patrick McClelland appeals from the dissolution decree awarding his

former spouse, Debora McClelland, spousal support in the amount of $1200 per

month terminating upon Debora’s death or remarriage.         Patrick contends the

district court erred in awarding any spousal support and requests the district

court be reversed. Debora argues the amount and duration of spousal support

was justified by the circumstances of this case.

       We review marriage dissolution proceedings de novo. See In re Marriage

of Mauer, 874 N.W.2d 103, 106 (Iowa 2016). The district court has considerable

latitude when awarding spousal support. See In re Marriage of Schenkelberg,

824 N.W.2d 481, 486 (Iowa 2012). We give weight to the district court’s findings

of fact; however, we are not bound by them. See Mauer, 874 N.W.2d at 106.

We will disturb a district court’s ruling only where there has been a failure to do

equity. Id.

       Spousal support is a stipend to a former spouse in lieu of the other

spouse’s legal obligation to provide financial assistance. See In re Marriage of

Anliker, 694 N.W.2d 535, 540 (Iowa 2005). Spousal support “is not an absolute

right, and an award thereof depends upon the circumstances of a particular

case.” Schenkelberg, 824 N.W.2d at 486. Prior cases provide little precedential

value in determining spousal support. See id. The court makes an equitable

determination based on the statutory framework set out in Iowa Code section

598.21A(1) (2015).    The court considers, but is not limited to, the following:

(1) the length of the marriage; (2) the age and physical and emotional health of

the parties; (3) the distribution of property; (4) the parties' education levels;
                                         3


(5) the earning capacity of the party seeking spousal support; (6) the feasibility of

the party seeking spousal support becoming self-supporting at a standard of

living reasonably compared to that enjoyed during the marriage; (7) the tax

consequences to each party; (8) any mutual agreement made by the parties

concerning financial or service contributions by the other party; (9) antenuptial

agreements; and (10) any other relevant factors. See Iowa Code § 598.21A(1).

The court equitably balances one spouse’s ability to pay against the needs of the

other spouse. See In re Marriage of Tzortzoudakis, 507 N.W.2d 183, 186 (Iowa

Ct. App. 1993).

       “The purpose of a traditional or permanent alimony award is to provide

the receiving spouse with support comparable to what he or she would receive if

the marriage continued.” In re Marriage of Gust, 858 N.W.2d 402, 408 (Iowa

2015). The district court ordinarily awards traditional alimony for an unlimited or

indefinite period of time. See id. “Traditional spousal support is often used in

long-term marriages where life patterns have been largely set and ‘the earning

potential of both spouses can be predicted with some reliability.’” Id. at 410.

“Generally speaking, marriages lasting twenty or more years commonly cross the

durational threshold and merit serious consideration for traditional spousal

support.” Id. at 410–11.

       Patrick and Debora were married in 1980. The parties have two children,

ages twenty-five and thirty. The parties were married for thirty-four and a half

years at the time of trial. At the time of trial, Debora was fifty-four years old and

worked at Thrifty White as a pharmacy technician. The district court found she

made approximately $23,000 per year. At the time of trial, Patrick was fifty-five
                                         4


years old. Over the course of the parties’ marriage Patrick has worked primarily

driving truck. At the time of trial, he was employed as a fuel delivery driver for a

convenience store chain. His income fluctuated yearly between $50,000 and

$70,000. The district court found he made $60,000 per year on average.

       The parties largely agreed on the division of the marital property, with the

exception of the valuation of the marital home, in which Debora continues to

reside. The district court found the value of the marital home to be $40,000. The

valuation was supported by the testimony of an expert witness with extensive

experience in the local residential real estate market. The district court awarded

Debora the marital home and two vehicles. The parties stipulated to the value of

the two vehicles at $8000. The district court awarded Patrick a pick-up truck, two

motorcycles, and a fifth-wheel camper. The parties stipulated to the value of the

pickup truck, two motorcycles, and camper at $23,750.             Debora agreed to

assume the mortgage debt of $8470 and a bank loan for $6114. The district

court gave Patrick a credit of $4833 for the property division.

       Patrick advances several arguments in support of his contention that

Debora should be awarded no spousal support. Patrick believes the district court

failed to consider the parties were living above their means, Patrick was working

additional hours to pay off their debts, and Patrick will not be able to continue

working seventy hours a week in the future. We conclude Patrick’s arguments

are unavailing.   “We recognize it may be that neither party will be able to

maintain their marital lifestyle, as the parties at times lived beyond their means

. . ., and two households are inevitably more expensive to maintain than one.” Id.

at 415. That is not sufficient reason, however, to completely deny an award of
                                         5


spousal support in a marriage of long duration. Further, while Patrick’s additional

work hours may decrease in the future, the fact is that he was working sixty to

seventy hours per week at the time of trial. See In re Marriage of Schriner, 695
N.W.2d 493, 501 (Iowa 2005) (“John's overtime may in fact decrease or cease in

the future, the fact is that at the time of trial, he was working overtime, and he

presented no evidence that he was unable to continue. Thus, the overtime pay

was not uncertain or speculative, and the district court properly considered it in

setting the amount of alimony.”).     As noted by the district court, if Patrick’s

compensation decreases over time, Patrick may seek modification of the spousal

support award.

         Patrick argues the district court failed to properly consider the spousal

support award and the property division together. “We consider alimony and

property distribution together in assessing their individual sufficiency. They are

neither made nor subject to evaluation in isolation from one another.”       In re

Marriage of Hettinga, 574 N.W.2d 920, 922 (Iowa Ct. App. 1997).           Patrick’s

argument is without merit.     The district court explicitly recognized it awarded

Debora a smaller spousal support award in light of the property division in her

favor.

         This is not a case in which the appellant requests modification of the

spousal support award. Instead, this is a case in which the appellant argues it

was “erroneous” to award spousal support at all. On de novo review, in light of

the length of the parties’ marriage, the property division, the parties’ respective

ages at the time of trial, the difference between their annual incomes and earning
                                        6


capacities, we cannot conclude an award of spousal support was inequitable

under the circumstances.

      Debora requests she be awarded appellate attorney fees.            Although

appellate attorney fees are not awarded as a matter of right, we may award such

fees as a matter of discretion. See In re Marriage of Kurtt, 561 N.W.2d 385, 389

(Iowa Ct. App. 1997). “In determining whether to award appellate attorney fees,

we consider the needs of the party making the request, the ability of the other

party to pay, and whether the party making the request was obligated to defend

the decision of the trial court on appeal.”    Id.   Given the parties’ respective

financial positions and the merits of this appeal, we award Debora $3000 in

appellate attorney fees. Costs shall be taxed to Patrick.

      AFFIRMED.